DETAILED ACTION

Status
This communication is in response to Applicant’s “RESPONSE TO NON-FINAL OFFICE ACTION” (hereinafter “Amendment”), which was filed on October 26, 2021.  In the Amendment, Applicant amended no claim(s); added no claim(s); and cancelled no claim(s).  Therefore, Claims 30-47 and 49 remain currently pending and presented for examination.  Examiner notes that Applicant previously cancelled Claims 1-29, 48 and 50.  Of the currently pending claims, Claims 30 and 35 remain independent claims.

The present application (U.S. Patent Application No. 13/600/051) was filed before March 16, 2013; and, therefore, is being examined under the pre-AIA  first to invent provisions.  AIA  refers to the America Invents Act (AIA ).

Divisional
This patent application having U.S. App. No. 13/600,051 is a divisional application of U.S. Application No. 12/034,405 filed on Feb. 20, 2008 (“Parent Application”), which issued as U.S. Pat. No. 8,275,681.  See MPEP §201.06.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also, in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant is reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicant desires the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicant is reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 
Interview Summary
Please see attached interview summary sheet.  Examiner invites further discussion of Figures 16 and 17 of Applicant’s drawings in view of Applicant’s pending claims. Examiner’s email address is Mathew.Syrowik@USPTO.gov and Examiner’s telephone number is 313-446-4862

Examiner Comments
Examiner notes that both Figures 1 and 2 of Applicant’s drawings are understood to be “prior art” as shown in the drawing replacement sheets that Applicant filed on August 15, 2013.

Priority/Benefit Claims
This application is a divisional application of U.S. Application No. 12/034,405 filed on February 20, 2008 (“Parent Application”), which claims benefit under pre-AIA  35 U.S.C. 119(e) to U.S. Provisional Application No. 60/943,515 (“Provisional”), filed on June 12, 2007.  However, Applicant has not complied with one or more conditions to receive benefit of the earlier filing date of June 12, 2007 (i.e., the filing date of the Provisional).

The effective priority date of the present application (App. No. 13/600,051) is assumed to be no earlier than its divisional parent (i.e., U.S. Application No. 12/034,405) and, therefore, is February 20, 2008.  A later-filed application must be a patent application for an invention that is also disclosed in the prior application (the parent or original nonprovisional application or provisional application).  The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of pre-AIA  first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  The Parent Application claims benefit of the Provisional; however, the disclosure of Applicant’s Provisional fails to provide adequate support or enablement in the manner required by pre-AIA  35 U.S.C. 112, first paragraph, for the claims pending in this application.  The disclosure of Applicant’s Provisional fails to provide pre-AIA  §112 February 20, 2008.  Examiner notes that Applicant’s amendments filed January 14, 2021; May 13, 2020; June 11, 2019; and July 9, 2018, did not contest or challenge any statement(s) regarding the effective priority date of the present application (i.e., App. No. 13/600,051).

Response to Amendments
A Summary of the Response to Applicant’s Amendment:
Applicant’s Amendment does not overcome rejections to Claims 30-47 and 49 under 35 U.S.C. § 101; therefore, the Examiner maintains § 101 rejections to Claims 30-47 and 49, as provided below under 35 U.S.C. § 101.
Applicant’s Amendment does not overcome prior art rejections to Claims 30-47 and 49 under 35 U.S.C. § 103; therefore, the Examiner maintains prior art rejections to Claims 30-47 and 49, as provided below.
Applicant’s arguments are found to be not persuasive; please see Examiner’s “Response to Arguments” provided below.

Claim Interpretations
Examiner notes that Applicant’s disclosure broadly defining a “media player” to include any device, program, application, widget, plug-in, advertisement, or display mechanism for displaying or communicating media as noted, for example, at paragraphs [0046]–[0048] of U.S. Patent Application Publication No. 2013/0060646 of Zito et al. (hereinafter “Zito”), which corresponds to Applicant’s disclosure in this application (i.e., App. No. 13/600,051).

Applicant’s specification at paragraphs [0046]–[0048] of Zito indicates that a “ ‘media player,’…shall include any device, program, application… advertisement…” and media can include audio and/or visual media as well as “mechanisms for communicating information”.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 



Claims 30-47 and 49 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification” (MPEP § 2111).  In view of this standard and based upon consideration of all of the relevant factors with respect to each claim as a whole, Claims 30-47 and 49 are rejected as ineligible subject matter under 35 U.S.C. 101.

Step 1:  Claims 30-47 and 49 satisfy Step 1 enunciated in Alice Corp. v. CLS Bank International, 573 U.S. __, 134 S. Ct. 2347 (2014).

Step 2A:  Claims 30-47 and 49 are rejected under § 101 because Applicant’s claimed subject matter is directed to an abstract idea without significantly more.  The rationale for this finding is that the claims recite providing media content (e.g., media-based advertisements) to users, as recited in Applicant’s pending claims save for recited (non-abstract elements): executable code (i.e., recited “media player executable file comprising executable code for an operating system compliance media plyer”); a web environment; a desktop environment; a network-connected computer server; a processor on the server; a global computer network; a client computer of a user; a browser on the client computer; a web page in the browser; a user’s desktop; first and second instances (copies) of a media player playing a media file and including a respective GUI (graphical user interface) displaying a frame with a media display area, media control buttons associated with the media display area, a first playlist, first and second clickable links; each of the recited steps of providing, transmitting, outputting, receiving and delivering; and (only Claims 35-39, 46-47 and 49) a non-transitory computer-readable medium containing computer program code.  However, providing media content (e.g., instances of media-based advertisements) to users, as currently recited in the pending claims and further explained below, is within a certain method of organizing human activity — (i) fundamental economic principle or practice; (ii) commercial interaction (including advertising, marketing or sales activities or behaviors; business relations); and/or (iii) managing personal behavior.  MPEP 2106.04(a)(2)(I) provides examples of SAP Am., Inc. v. InvestPic, LLC, No. 2017-2081, 2018 U.S. App. LEXIS 12590, Slip. Op. 13 (Fed. Cir. May 15, 2018) (“What is needed is an inventive concept in the non-abstract realm.”).  Applicant’s additional claim elements, taken individually and in combination, do not appear to be integrated into a practical application since they embody mere instructions to implement the abstract idea on a computer processor or mere use of a computer/GUI as a tool to perform the abstract idea, do no more than generally linking the use of the abstract idea to a particular technological environment or field of use {e.g., recited “web environment” for a user’s web browser to display a web page and a graphical user interface (GUI)}, and amount to no more than combining the abstract idea with insignificant extra-solution activity including, for example, each of Applicant’s recited steps/processes of providing access, transmitting files, transmitting advertisements, receiving data, receiving requests, receiving advertisements, providing web page content, delivering web page content, and outputting, etc., as further explained below.  For the reasons discussed above, Applicant’s pending claims are directed to an abstract idea that is not integrated into a practical application of Step 2A.

Step 2B:  Under Step 2B enunciated in Alice Corp. v. CLS Bank International, 573 U.S. __, 134 S. Ct. 2347 (2014), Applicant’s instant claims do not recite limitations, taken individually and in combination, that are sufficient to amount to “significantly more” than an abstract idea because system for implementing the invention includes computer device 10, which may be a general-purpose…computer.  For example, computer device 10 may be a personal computer, a notebook computer, a personal digital assistant (‘PDA’), cellular camera phone, digital camera or other hand-held device, a workstation, a minicomputer, a mainframe, a supercomputer, a multi-processor system, a network computer, a processor-based consumer electronic device, or the like” (emphases added) — see Applicant’s disclosure at specification ¶ [0057] as published in U.S. Patent Application Publication No. 2013/0060646 of Zito et al. (hereinafter “Zito”), which corresponds to this patent application.  (Examiner notes that Figures 1 and 2 of Applicant’s drawings also constitute “Prior Art” as shown in Applicant’s replacement drawings filed on August 15, 2013).  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Furthermore, Examiner notes that none of the method processes/steps recited in Claims 30-47 and 49 impose a meaningful limit on the claim’s scope since none of recited processes/steps involves activity that is more than generic computer functions/activity.  Each of Applicant’s steps/processes of providing, receiving, delivering, enabling, permitting and outputting, transmitting, as currently recited in Applicant’s pending claims, are considered to be generic computer functions that combine the abstract idea with insignificant extra-solution activity including each of Applicant’s recited steps/processes of providing access, transmitting files, transmitting advertisements, receiving data, receiving requests, receiving advertisements, providing web page content, delivering web page content, and outputting, etc., and that generally link the use of an abstract idea to a particular technological environment {e.g., Applicant’s “web environment” for a user’s web browser to display a web page and a graphical user interface (GUI)}, or field of use previously known to the industry — each of the steps of “receiving” encompasses a data input/loading or retrieving function performed by virtually all general purpose computers {see Alice Corp., 134 S. Ct. at 2360; see Ultramercial, 772 F.3d at 716‐17; see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); see Cyberfone Systems, LLC v. CNN Interactive Group, Inc., 558 Fed. Appx. 988, 993 (Fed. Cir. 2014); and see Mayo Collaborative Serv. v. Prometheus Labs., Inc., 566 U.S. __, 132 S.Ct. 1289, 101 USPQ2d 1961 (2012)}; each of the steps of enabling and permitting encompasses a generic/vague assisting and/or permissive function(s) that can performed by virtually all general purpose computers; each of Applicant’s steps of “enabling” ‐17; see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); and see Cyberfone Systems, LLC v. CNN Interactive Group, Inc., 558 Fed. Appx. 988, 993 (Fed. Cir. 2014)}.  In addition, Examiner notes that Applicant’s disclosure mentions “FIG. 1 shows a representative computer system suitable for use with embodiments of the present invention” and “FIG. 2 shows a networked system configuration suitable for use with embodiments of the invention” —Zito at ¶¶ [0015]–[0016] of Applicant’s published specification.  Similarly, Applicant’s disclosure mentions “With reference to FIG. 1, a representative system for implementing the invention” and “present invention may be practiced in a variety of different environments with many types of computer system configurations, FIG. 2 represents a representative networked system configuration that may be used in association with an embodiment of the present invention” (emphases added) —Zito at ¶¶ [0057] and [0065].  However, Examiner notes that both Figures 1 and 2 of Applicant’s drawings are understood to be “prior art” as Applicant’s drawings filed on August 15, 2013, indicate with Figures 1 and 2 of Applicant’s drawings being labelled as “Prior Art”.  Receiving data over a network and transmitting data over a network has been recognized by courts to be computer functions that are well‐understood, routine, and conventional functions (see sixth bullet point on page 7 of the “July 2015 Update: Subject Matter Eligibility” document, under § IV. (July 30, 2015)).  For the reasons discussed above, Applicant’s pending claims do not satisfy Step 2B enunciated in Alice Corp. v. CLS Bank International, 573 U.S. __, 134 S. Ct. 2347 (2014).

Consequently, based upon consideration of all of the relevant factors with respect to each claim as a whole, Claims 30-47 and 49 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  For information regarding 35 U.S.C. 101, please see Subject Matter Eligibility (SME) guidance and instructional materials at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility, which includes the latest guidance, memoranda, and updates regarding SME under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 30-47 and 49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 
U.S. Patent Application Publication No. 2009/0024923 of Hartwig et al. (hereinafter “Hartwig”) in view of U.S. Patent Application Publication No. 2002/0129089 of Hegde et al. (hereinafter “Hegde”).

Regarding Claim 30 (also see Claim 35, as indicated below), Hartwig discloses a method of saving media player executable computer code comprising executable code for an operating system compliant media player from a web environment to a desktop environment, the method comprising: 
providing access, by a network-connected computer server, to a client computer of a user over a global computer network to a first instance of a media-based interface that includes a user accessible first instance of the media player displayed on a web page in a browser on the client computer capable of user download onto the client computer (e.g., providing a client computer with Internet access so a user of the client computer can access & publish user-generated video content embedded on a web page such as a video advertisement embedded along with a video player (e.g., Adobe Flash™ player), and the user saving the video player for later access by the user  —  Figures 3c, 4c, 6a and 6b of Hartwig; “video advertising” including “advertisements with a custom player” —Hartwig at ¶ [0035]; “[media] players created by one user can be used by other users by copying the embed code” —Hartwig at ¶ [0034]; and Hartwig at ¶¶ [0007], [0010], [0029], [0056]–[0057] and [0065]–[0067]);
transmitting, by a processor on the network-connected computer server, a first instance of a media-based advertisement to the client computer through the global computer network for display in the browser, wherein the first instance of the media player plays a media file, wherein the first instance of the media-based advertisement is controlled by an advertiser (e.g., transmitting, for browser display, a first instance of media-based advertisement that is advertiser controlled wherein the first instance of the media player plays a media file —Figures 3c, 4c, 6a and 6b of Hartwig and Hartwig at ¶¶ [0010], [0029], [0032], [0035], [0056] and [0065]–[0066]), wherein the first instance of the media player includes: a first graphical user interface displaying a frame comprising: a media display area, media control buttons associated with the media display area, a first playlist associated with the media control buttons, a first clickable link indicative of a request to copy codes for embedding an instance of the media player into the web page of the user, and a second clickable link indicative a request to save the executable computer code onto a storage device (e.g., first instance of the media player includes a GUI display area and clickable links for copying/saving instances of the media player to a different location — Figures 4c, 6a and 6b of Hartwig; and Hartwig at ¶¶ [0010], [0033]–[0034] and [0065]–[0066]);
automatically outputting to the user in response to user selection of the second clickable link to save the executable computer code (e.g., user clicks second link for media player request to receive output —Figures 4c, 6a and 6b of Hartwig; and Hartwig at ¶¶ [0010], [0033]–[0034] and [0065]–[0066]), the executable computer code including a copy of the first instance of the media-based advertisement as a second instance of the media-based advertisement, which includes a copy of the first instance of the media player as a second instance of the media player (e.g., copying advertisement media player  —  “players created by one user can be used by other users by copying the embed code” —Hartwig at ¶ [0034]; Figures 6a and 6b of Hartwig; and Hartwig at ¶¶ [0010], [0033]–[0034] and [0065]–[0066]); 
automatically transmitting the executable file, over the global computer network, to the client computer for installation at the user’s selected location on the storage device (e.g., Figures 6a and 6b of Hartwig; and Hartwig at ¶¶ [0010], [0025], [0033]–[0034], [0039], [0065]–[0066] and [0069]);
receiving, by the processor, update data from the advertiser to update the first instance and the second instance, of the media-based advertisement (e.g., receive same updates to first and second instances of the advertisement for automatic advertisement updates  —  “associate certain advertising content with certain requested content from the playlist” and “video advertising for a video Hartwig at ¶ [0035]; and Hartwig at ¶¶ [0010]–[0011], [0032], [0035], [0039], [0056], [0067] and [0069]); and
transmitting, by the processor, the received update data to the first instance and the second instance of the media player (e.g., transmitting the same updates to the first and second instances of the advertisement to automatically update the media player — Hartwig at ¶¶ [0010]–[0011], [0032], [0035], [0039], [0056], [0067] and [0069]), but Hartwig arguably fails to explicitly disclose: the media player executable computer code including a media player executable file and the saving the media player executable computer code including downloading the media player executable file; and the first instance of a media-based interface being the first instance of a media-based advertisement that includes the first instance of the media player; the saving the executable computer code onto the storage device as including downloading the executable file onto the client computer; and the output to the user including a prompt in response to user selection of the second link.  Nonetheless, Hegde teaches a client computer requesting a video banner advertisement and playing a virtual player within the advertisement (e.g., Hegde at ¶¶ [0008] and [0035]), saving executable computer code of a media player onto a storage device as including downloading the media player as an executable file onto a client computer (e.g., media player being downloaded to client computer for later user —Hegde at ¶¶ [0008], [0035], [0049], [0072]–[0075] and [0090]), media player executable computer code including a media player executable file and saving the media player executable computer code including downloading the media player executable file as well as a first instance of a media-based interface being a first instance of a media-based advertisement that includes a first instance of the media player (e.g., advertisements including corresponding virtual media players to play presentations of the advertisements) and output to the user including a prompt in response to user selection of the second link—Hegde at ¶¶ [0008], [0035], [0072]–[0075] and [0121]–[0122]).  Therefore, it would have been obvious to one skilled in the art, at the time of the applicant’s invention, to incorporate the media player executable computer code including a media player executable file and the saving the media player executable computer code including downloading the media player executable file; and the first instance of a media-based interface being the first instance of a media-based advertisement that includes the first instance of the media player; the saving the executable computer code onto the storage device as including downloading the executable file onto the Hegde, into the method/system disclosed by Hartwig, which is directed toward customizing media players, generating embed code for media players, copying/saving the customizing media players, and playing “video advertising” on the customized media players (e.g., Hartwig at ¶¶ [0009]–[0010] and [0034]–[0035]; and Figures 3c, 4c, 6a and 6b of Hartwig), because such incorporation would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (see MPEP § 2143).

Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hartwig in view of Hegde as applied to Claim 30 above and Hartwig teaching wherein the second instance of the media-based advertisement is configured to permit copying and insertion of additional instances of the media-based advertisement without requiring a user to download a copy of the media-based advertisement over the computer network (e.g., “players created by one user can be used by other users by copying the embed code” —Hartwig at ¶ [0034]; Figures 6a and 6b of Hartwig; and Hartwig at ¶¶ [0010], [0033] and [0065]–[0066]).

Claim 32 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hartwig in view of Hegde as applied to Claim 30 above and Hartwig teaching wherein the copy of the first instance of the media-based advertisement delivered over the computer network comprises a standalone executable program file (e.g., Hartwig at ¶¶ [0010], [0029], [0033]–[0035], [0037], [0039] and [0069]).

Claim 33 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hartwig in view of Hegde as applied to Claim 30 above and Hartwig teaching wherein the copy of the first instance of the media-based advertisement comprises a widget file configured to run on a third-party runtime as a desktop widget (e.g., Flash® —Hartwig at ¶ [0029]; Hartwig at ¶¶ [0010], [0029], [0033]–[0035], [0037], [0039] and [0069]; and Examiner notes Applicant’s specification at page 35, lines 7-19, explains that “runtime is currently being distributed as Adobe® AIR™…The AIR™ runtime permits deployment of rich Internet applications (e.g. Flash®-based applications, HTML, JavaScript, etc.)”).
34 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hartwig in view of Hegde as applied to Claim 33 above and Hartwig teaching wherein the desktop widget is one of a Flash®-based widget and a JavaScript®-based widget (e.g., Flash® —Hartwig at ¶ [0029]; and Hartwig at ¶¶ [0010], [0029], [0033]–[0035], [0037], [0039] and [0069]).

Regarding Claim 35, Hartwig in view of Hegde teaches a non-transitory computer-readable medium containing computer program code (e.g., Hartwig at ¶¶ [0072]–[0074]) for performing substantially similar processes/steps of the method recited in Claim 30 and, therefore, Claim 35 is rejected on the same prior art basis(es) as applied above with respect to the respective claim elements recited in independent Claim 30.

Claims 36-39 each recite substantially similar subject matter to that of respective Claims 31-34 and, therefore, Claims 36-39 are rejected on the same basis(es) as applied above with respect to Claims 31-34, respectively.

Claim 40 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hartwig in view of Hegde as applied to Claim 30 above and Hartwig teaching wherein the copy of the first instance of the media-based advertisement comprises media to be played by the media player as part of the media-based advertisement (e.g., Hartwig at ¶¶ [0010], [0029], [0033]–[0035], [0037], [0039] and [0069]).

Claim 41 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hartwig in view of Hegde as applied to Claim 30 above, but Hartwig fails to explicitly teach wherein the copy of the first instance of the media-based advertisement comprises the media player without media, wherein the method further comprises receiving a request for media at the server from the media player of the second instance of the media-based advertisement and using the server to provide media for the media-based advertisement to the media player over the network.  However, Hegde teaches wherein the copy of the first instance of the media-based advertisement comprises the media player without media, wherein the Hegde at ¶¶ [0067]–[0069], [0095], [0113] and [0115]).  Therefore, it would have been obvious to one skilled in the art, at the time of the applicant’s invention, to incorporate wherein the copy of the first instance of the media-based advertisement comprises the media player without media, wherein the method further comprises receiving a request for media at the server from the media player of the second instance of the media-based advertisement and using the server to provide media for the media-based advertisement to the media player over the network, as taught by Hegde, into the method/system taught by Hartwig in view of Hegde, which is directed toward customizing media players, generating embed code for media players, saving the customizing media players, and playing “video advertising” on the customized media players (e.g., Hartwig at ¶¶ [0009]–[0010] and [0035]; and Figures 3c, 4c, 6a and 6b of Hartwig), because such incorporation would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (see MPEP § 2143).

Claim 42 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hartwig in view of Hegde as applied to Claim 30 above and Hartwig teaching wherein enabling and permitting additional copying and insertion of additional instances of the media-based advertisement comprises providing the another link on the second instance of the media-based advertisement that is indicative of a request to copy the second instance of the media-based advertisement for insertion into an environment external to the location of the second instance of the media-based advertisement (e.g., “players created by one user can be used by other users by copying the embed code” —Hartwig at ¶ [0034]; Figures 6a and 6b of Hartwig; and Hartwig at ¶¶ [0010], [0033] and [0065]–[0069]).

Claim 43 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hartwig in view of Hegde as applied to Claim 42 above and Hartwig teaching wherein upon selection of the another link on the second instance of the media-based advertisement, the second instance of the media-based advertisement provides an executable file that can be copied and executed to install a new instance of the media-based advertisement in a desktop environment (e.g., “players created by one user can be used by other users by copying the embed code” —Hartwig at ¶ [0034]; Figures 6a and 6b of Hartwig; and Hartwig at ¶¶ [0010], [0033] and [0065]–[0069]).

Claim 44 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hartwig in view of Hegde as applied to Claim 42 above and Hartwig teaching wherein upon selection of the another link on the second instance of the media-based advertisement, the second instance of the media-based advertisement provides HTML code that can be copied and inserted into a webpage to install a new instance of the media-based advertisement in a web environment (e.g., “players created by one user can be used by other users by copying the embed code” —Hartwig at ¶ [0034]; Figures 6a and 6b of Hartwig; and Hartwig at ¶¶ [0010], [0033] and [0065]–[0069]).

Claim 45 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hartwig in view of Hegde as applied to Claim 42 above and Hartwig teaching wherein upon selection of the another link on the second instance of the media-based advertisement, the second instance of the media-based advertisement provides a widget file that can be copied and run on a new computer device to install a new instance of the media-based advertisement in a desktop environment (e.g., “players created by one user can be used by other users by copying the embed code” —Hartwig at ¶ [0034]; Figures 6a and 6b of Hartwig; and Hartwig at ¶¶ [0010], [0033] and [0065]–[0069]).


Claim 46 recites substantially similar subject matter to that of Claim 40 and, therefore, Claim 46 is rejected on the same basis(es) as applied above with respect to Claim 40.

Claim 47 recites substantially similar subject matter to that of Claim 41 and, therefore, Claim 47 is rejected on the same basis(es) as applied above with respect to Claim 41.

Claim 49 recites substantially similar subject matter to that of Claim 42 and, therefore, Claim 49 is rejected on the same basis(es) as applied above with respect to Claim 42.


Response to Arguments
Applicant’s arguments in the Amendment filed on October 26, 2021, have been fully considered and are not persuasive.

Applicant's Arguments in the Amendment
(Pages 8-13)  Applicant asserts that the pending claims, in view of the independent claims, are drawn to eligible subject matter under 35 U.S.C. § 101.
(Pages 13-15)  Applicant argues that independent Claims 30 and 35, in view of claim elements currently recited in Applicant’s independent Claims 30 and 35, are patentable over a combination of Hartwig and Hegde, and therefore, Applicant requests withdraw of § 103 rejections to independent Claims 30 and 35.

Examiner’s Response to Applicant's Arguments
Regarding § 101, Examiner respectfully disagrees.  During patent examination, the pending claims must be “given their broadest reasonable interpretation”.  In view of this standard and based upon consideration of all of the relevant factors with respect to each claim as a whole, Applicant’s pending claims are determined, based on the claim language recited in each corresponding claim, to encompass non-statutory subject matter under § 101.  
Examiner notes that Applicant has previously argued that “the claimed invention addresses ‘a challenge particular to the Internet” (see page 10 of Applicant's Amendment filed October 17, 2017) and that its claims “resolv[e] this particular Internet-centric problem” (see page 12 of Applicant’s Amendment filed October 17, 2017).  However, as previously mentioned, Examiner maintains that unlike DDR Holdings, 773 F.3d 1245 (Fed. Cir. 2014), Applicant’s pending claims do not recite or require any improvement or inventive concept rooted in technology.  Using a processor on a network-connected computer server and a global computer network, a web environment, a web page, a user’s browser, a desktop environment, a user’s desktop, a media player playing a media file and a copy of the media player, a clickable or 
Examiner notes that a general-purpose computer can implement Applicant’s invention as indicated in Applicant’s specification at ¶ [0057] as published in U.S. Patent Application Publication No. 2013/0060646 of Zito et al. (“Zito”) and that the system shown in Figure 1 of Applicant’s drawings, which has been labelled as “Prior Art”, has been described by Applicant as a system that can implement Applicant’s “invention” (e.g., see Applicant’s drawings filed on August 15, 2013 and Zito at ¶ [0057]).  
Applicant also argued near the bottom of page 8 of Applicant’s Amendment filed February 26, 2018, that “Applicant’s claims recite a specific improvement…resulting in improved graphical user interfaces”; however, Applicant failed to identify what claim element(s) actually improves the recited GUIs (graphical user interfaces).  Likewise, Applicant also failed to identify what about the recited GUIs is improved.  Recited first and second GUIs serve only to help implement or apply the judicial exception (i.e., abstract idea) to generally linking the use of an abstract idea to a particular technological environment or field of use, and having the abstract idea combined with insignificant extra-solution activity.  Furthermore, Applicant’s allegation on page 8 of the Amendment filed on July 9, 2018, that “Applicant’s claimed invention relates to outputting improved user interfaces” (italics emphasis added) amounts to no more than a generic conclusory statement since Applicant has failed to provide any support/evidence regarding how user interfaces are improved within the context of Applicant’s pending claims.  In addition, Examiner notes that “outputting improved user interfaces”, as argued on page 8 of Applicant’s Amendment filed February 26, 2018, encompasses transmitting data over a network and, transmitting data over a network has been recognized by courts to be computer functions that are well‐understood, routine, and conventional functions (see sixth bullet point on page 7 of the “July 
Regarding Applicant’s arguments on pages 12-13 of the Amendment filed June 11, 2019, Examiner notes that the recited step or process of “providing remote access to a user over a global computer network” encompasses transmitting data over a network and, transmitting data over a network has been recognized by courts to be computer functions that are well‐understood, routine, and conventional functions (see sixth bullet point on page 7 of the “July 2015 Update: Subject Matter Eligibility” document, under § IV. (July 30, 2015)).  Providing remote Internet access to a user, without anything more, is merely a data output/transmittal function performed by virtually all general purpose computers {see Ultramercial, 772 F.3d at 716‐17; see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); and see Cyberfone Systems, LLC v. CNN Interactive Group, Inc., 558 Fed. Appx. 988, 993 (Fed. Cir. 2014)}.  Regarding Applicant’s argument on page 13 of Applicant’s Amendment filed June 11, 2019, that Applicant’s additional elements describe “a specific way and use of particular rules”, it is unclear what “way” or Enfish, encompasses a step of transmitting data over a network and, transmitting data over a network has been recognized by courts to be computer functions that are well‐understood, routine, and conventional functions (see sixth bullet point on page 7 of the “July 2015 Update: Subject Matter Eligibility” document, under § IV. (July 30, 2015)).  In the Amendment filed September 18, 2019, Examiner notes that Applicant amended each of the independent Claims 30 and 35 to change the term of “outputting” to “generating”; however, Examiner understands that “generating” is placeholder for Applicant’s step of “outputting” since an output is generated during outputting.
In the Amendment filed October 26, 2021, Examiner notes that Applicant argued that the “the ‘outputting’ and ‘transmitting’ elements of instant Claims 30 and 35 ‘…add[] a meaningful limitation in that it can employ the information provided by the purported judicial exception’ of ‘performing a predictive analysis.’  ” (see page 10 of Applicant’s Amendment filed October 26, 2021); however, Examiner understands that “outputting” and “transmitting”, such as transmitting data over a network to gather data has been recognized by courts to be computer functions that are well‐understood, routine, and conventional functions (see sixth bullet point on page 7 of the “July 2015 Update: Subject Matter Eligibility” document, under § IV. (July 30, 2015)).  Employing well-known computer functions individually and in combination to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more, similar to how limiting the computer-implemented abstract idea in Flook (Parker v. Flook, 437 U.S. 584, 19 U.S.P.Q. 193 (1978)) to petrochemical and oil-refining industries was insufficient.  Similarly, , receiving data over a network, e.g., using the Internet to gather data has been recognized by courts to be computer functions that are well‐understood, routine, and conventional 
Please see § 101 rejections above regarding Applicant’s pending claims being drawn to ineligible subject matter in view of considering all relevant factors with respect to each claim as a whole including amended portions of the independent Claims 30 and 35.  Consequently, Applicant’s pending claims are drawn to ineligible subject matter and, therefore, are rejected under 35 U.S.C. 101 in view of Applicant’s disclosure. 

Regarding § 103, Examiner respectfully disagrees.  Examiner notes that Applicant's arguments in view of Hartwig and Hegde (see pages 14-15 of Applicant’s Amendment filed October 26, 2021) are generic and non-specific to the rejections set forth in the Office action dated July 26, 2021 because the Office action did not rely on Hartwig to teach “for installation at the user’s selected location on the client computer” and, therefore, Applicant's arguments constitute no more than a general allegation that the pending claims define a patentable invention over Hartwig in view of Hegde.  See 37 C.F.R. 1.111(b): “The reply …must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action” and “The reply must present arguments pointing out the specific distinctions believed to render the claims…patentable over any applied references”.   The Office action did not rely on  Hartwig to teach “for installation on the client computer” as argued on page 14 of Applicant’s Amendment.  Instead, the Office action relied on Hartwig to teach automatically transmitting the executable file… for installation at the user’s selected location on a storage device” and then recited on Hegde to teach wherein saving executable computer code of a media player onto a storage device includes downloading the media player as an executable file onto a client computer (e.g., media player being downloaded to client computer for later user —Hegde at ¶¶ [0008], [0035], [0049], [0072]–[0075] and [0090]), as is indicated above under § 103.  Thus, Applicant's argument regarding what Hartwig fails to disclose constitutes no more than a Hartwig in view of Hegde because the arguments do not address the purpose of what each reference was relied on to teach in the prior art rejections set forth in the previous Office action.  Examiner asserts/maintains the pre-AIA  § 103 rejections, as provided above.  Please see citations to prior art references of Hartwig and Hegde in the § 103 prior art rejections above regarding Applicant’s independent claims.  Hartwig constitutes a prior art reference in view of Applicant’s pending claims as indicated above in this Office action with respect to limitations recited in each of Applicant’s independent claims.  Examiner notes that during patent examination, the pending claims must be “given their broadest reasonable interpretation”.  In view of this standard, Examiner asserts pre-AIA  § 103(a) rejections to Applicant’s pending claims, as noted above under § 103(a) (pre-AIA ).  Examiner notes that patent documents are relevant as prior art for all they contain and that “[a] reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments” —MPEP § 2123.  Furthermore, Examiner notes that it is worth being mindful of Applicant’s disclosure broadly defines a media player to include any device, program, application, widget, plug-in, advertisement, or display mechanism for displaying or communicating media as noted, for example, at paragraphs [0046]–[0048] of U.S. Patent Application Publication No. 2013/0060646 of Zito et al. (“Zito”), which corresponds to Applicant’s disclosure in this application.  Please see pre-AIA  § 103(a) rejections above regarding Claims 30-47 and 49 in view of Hartwig and Hegde (cited prior art references in 103 rejection above) in view of the claim language currently recited in Applicant’s independent claims.

Conclusion
The following references are considered pertinent to Applicant's disclosure, and are being made of record albeit the references may not be relied upon as a basis for rejection in this Office action:
U.S. Patent Application Publication No. 2007/0198344 of Collison et al. (hereinafter “Collison”), as indicated in the final Office action dated March 18, 2016.
U.S. Patent Application Publication No. 2007/0094081 of Yruski et al. (hereinafter “Yruski”), as indicated in the final Office action dated March 18, 2016.
U.S. Patent No. 5,809,242 issued to Shaw et al. (hereinafter “Shaw”) for displaying targeted advertisements to remote users when the users are off-line —Shaw at Col. 1, lines 7-11.
U.S. Patent No. 5,848,397 issued to Marsh et al. (hereinafter “Marsh”) for “an advertisement display scheduler resides on a user's computer (i.e., a client system) and manages the presentation of advertisements to the user. The advertisement display scheduler receives advertisements from a server system which communicates with the client system over a computer network” —Marsh at Col. 3, lines 5-27.
U.S. Patent Application Publication No. 2006/0218577 of Goodman et al. (hereinafter “Goodman”) for “Viral advertising” and “propagation or distribution of a user-selected advertisement to other users” —Goodman at ¶ [0013].
U.S. Patent Application Publication No. 2007/0171903 of Zeng et al. (hereinafter “Zeng”) for a client media player engine 304 for playing back streaming media and for playlists with media items including program content and advertisements (ads) that a server can stream to a client —Zeng at ¶¶ [0028] and [0007].
U.S. Patent Application Publication No. 2008/0071830 of Pike (hereinafter “Pike”) for delivering media content on a network as referenced in the Office action(s) of U.S. App. No. 13/600,067.
U.S. Patent Application Publication No. 2001/0047294 of Rothschild (hereinafter “Rothschild”) for “adding an advertisement to a personal communication and providing additional communication data to a recipient that interacts with the advertisement regardless of the network device the recipient is utilizing ” and “interactive advertisement links” —Rothschild at ¶¶ [0012] and [0020]; “When a recipient interacts with an interactive advertisement, the request data (contained in the advertisement's embedded URL) calls to the data processing layer. The data processing layer uses the request data (which may contain message data that is linked to sender data and advertisement data) to retrieve data from the Web site memory device” —Rothschild at ¶ [0024]; and “what happens when a recipient interacts with Rothschild at ¶ [0063].
U.S. Patent Application Publication No. 2008/0140502 of BIRNHOLZ et al. (hereinafter “Birnholz”) for “enabling consumer-creators to create advertisements on behalf of advertisers” and “allow a creator's video…(e.g., as Flash or other formats)” —Abstract of Birnholz and Birnholz at ¶ [0059].
U.S. Patent Application Publication No. 2004/0193484 of Allen (hereinafter “Allen”) for “Viral marketing describes any strategy that encourages individuals to pass on a marketing message to others, creating the potential for exponential growth in the message's exposure and influence.” —Allen at ¶ [0050].
U.S. Patent Application Publication No. 2008/0307052 of Krishnan et al. (hereinafter “Krishnan”) for “many Internet networking tools that allow users to communicate and share information with friends or acquaintances belonging to the communities, buddies, groups, or circles or groups.” —Krishnan at ¶ [0033]; and “A number of different kinds of page-based or video-based online advertisements are currently in use, along with various associated distribution requirements, advertising metrics, and pricing mechanisms. Processes associated with technologies such as Hypertext Markup Language (HTML) and Hypertext Transfer Protocol (HTTP) enable a page to be configured to contain a location for inclusion of an advertisement. Some Internet technologies enable rich video to be used to create high quality advertisements” —Krishnan at ¶ [0004].
U.S. Patent Application Publication No. 2009/0165041 of Penberthy et al. (hereinafter “Penberthy”) for Figure 3 of Penberthy
U.S. Patent Application Publication No. 2008/0162668 of Miller (hereinafter “Miller”) for “disseminating advertisements using an embedded media player page” —Title of Miller; and “The embedded media player locates and requests a streaming media file adspace.asx’ from an advertisement system 120 at adserver.adsite.com. The streaming media file is streamed to client 110 and outputted by the embedded media player in window 206, which utilizes a pre-assigned area for displaying streaming media and…. to display the streaming media advertisement.” —Miller at ¶ [0042].
U.S. Patent Application Publication No. 2008/0109844 of Baldeschwieler et al. (hereinafter “Baldeschwieler”) for “the provided video player is downloaded to the user, is an applet downloaded to the user, is an applet downloaded to run on the user's web browser, is a Java, Ajax, or flash application that is loaded from the player server that runs on the user's web browser and plays the video content, or any other appropriate manner of loading the player so that the user can be enabled to view the video content and an advertisement.” — Baldeschwieler at ¶ [0015].
U.S. Patent Application Publication No. 2007/0239883 of Glenn (hereinafter “Glenn”) for “present the full variation-aware media element script to a web browser whereby a web browser with a special plug-in can parse and/or filter the script to appropriately present the variation of the instance of the media to be presented.” —Glenn at ¶ [0107].
U.S. Patent Application Publication No. 2007/0239546 of Scott Blum (hereinafter “Blum ‘546”) for “an interactive media player is configured to allow user interaction as media having advertising is played” —Abstract of Blum ‘546.
U.S. Patent Application Publication No. 2005/0091107 of Scott Blum (hereinafter “Blum”) for “if a user wishes to download media or otherwise stream a media file, that can be accomplished via the desktop” —Blum at ¶ [0013]; “The media player 100 software is installed on a user system 40 by any desired method…. it is downloaded from a server over the Internet” —Blum at ¶ [0041]; and “a play schedule or script is received by the user system 49 first, and then the user system 40 acts in accordance with the schedule or script. For example, the script can designate. times and content to download (and locations where the Blum at ¶ [0062]; “advertising campaigns can be included in a script” and “the script is executed by the user media player 100 to request and retrieve (download) data such as media files in accordance with the instructions in the script” —Blum at ¶ [0084]; and “media or advertising content is cached either locally by the operating system for display as desired, or as set via parameter selection and control, or alternatively such content is cached on a remote system and provided to the user's system by pulling or pushing operations.” —Blum at ¶ [0014].

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mathew Syrowik whose telephone number is 313-446-4862.  The examiner can normally be reached on Monday through Thursday 7:30 AM to 6:00 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on 517-270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information of published applications may be obtained from either Private PAIR or Public PAIR.  Status information of unpublished applications is only available through Private PAIR.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mathew R. Syrowik/Primary Examiner, Art Unit 3682